DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a
single invention to which the claims must be restricted.

Group I: Claims 1 - 17 and 18-23, are drawn towards a system for determining a physical characteristic of a three-dimensional (3D) image and a method for determining one or more characteristics of a three-dimensional (3D) object.
Group II: Claims 24-25, drawn towards a system for producing optical fringe patterns including outputting optical fibers of different spectral content.
Group III: Claims 26-30, drawn towards a system for producing optical fringe patterns including consecutively sending light through first and second beams splitters and first and second spatial light modulators.

The groups of inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The special technical features of Group I include at least a plurality of masks positioned to receive the light beams, each mask including an alternating pattern to modify an intensity or a phase of one of the light beams while allowing the remaining light beams to propagate through the mask without undergoing a phase shift; and projection optics positioned to receive at least three of the multiple light beams
after propagation through the plurality of masks, which are not present in Groups II-III.
The special technical features of Group II include at least comprising: one or more light sources coupled to one or more optical fibers; and one or more splitters coupled to each optical fiber, each splitter coupled to two output fibers of different lengths to simultaneously produce a plurality of fringe patterns at a particular distance from an end of the two output optical fibers, which are not present in Groups I & Ill.
The special technical features of Group Ill include at least comprising: a first beam splitter configured to receive light from a light source; a first spatial light modulator positioned to receive the light after reflection from the first beam splitter and to produce a first reflected light that is modulated in one or both of space and amplitude; a second beam splitter configured to receive the first reflected light after traversal through the first beam splitter; and a second spatial light modulator positioned to receive light after traversal through the first beam splitter and to produce a second reflected light that is modulated in one or both of space and amplitude, wherein the second beam
splitter is configured to produce a set of fringe patterns, which are not present in Groups I-II.
The common technical features shared by Groups I-III are:
projecting a patterned light on the 3D object (Chen, figure 1; column 10, lines 40-50; and claim 1; References disclose including projecting patterned light on the tooth 20), the patterned light including a plurality of shifted fringe patterns, each having a distinct spectral content or a distinct polarization state compared to at least another one of the plurality of shifted fringe patterns (Chen, column 5, lines 20-35; column 11, lines 25-40; and claim 1; References disclose each of the patterns include a specific polarization direction (distinct polarization state) compared to at least another one
of the several fringe patterns that are shifted), capturing distorted patterned light from the object (Chen, figure 1; column 5, lines 20-35 & 50-65; column 12, lines 15-25; References disclose capturing with an image detector the light on tooth (distorted patterned light) from the tooth 20), extracting a plurality of intensity values from the captured distorted light, each intensity value corresponding to a different polarization state or a different spectral content associated with the
shifted fringe patterns (Chen, figures 1, 5A & 5B; column 4, lines 15-21; column 5, lines 20-40; column 7. lines 20-40; References disclose reading a series of relative intensity values (intensity values) from light on tooth, each intensity value corresponds to a particular wavelength associated with the fringe patterns that are shifted and determine contour information (surface shape) of the tooth 20). However, these technical features are not considered special technical features because they do not make a contribution over the prior art in view of Chen (US 9,314,150 B2) see citation above.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Traversal 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species, which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619